DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 10/21/2022 and Applicant’s request for reconsideration of application 16/295054 filed 10/21/2022.
Claims 1-50 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
Claims 1-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of basket calculation without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 22 and all claims which depend from it are directed toward a system, and independent claims 28 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “[a] system for low latency basket calculation, the system comprising: 
	a member of the group consisting of (1) a reconfigurable logic device, (2) a graphics processor unit (GPU), and (3) a chip multi-processor (CMP), wherein the member comprises a processing pipeline configured to receive streaming messages, wherein the streaming messages pertain to a plurality of elements and comprise a plurality of data values for a plurality of the elements to which the messages pertain, the processing pipeline comprising a basket association lookup module and a downstream basket value updating module;	a memory configured to store data, wherein the stored data includes (1) data that associates the elements with a plurality of baskets of which the elements are basket members and (2) data that identifies a plurality of weights for the elements within the baskets of which the elements are basket members;	wherein the basket association lookup module is configured to determine, based on the messages and the stored data in the memory, (1) the baskets of which the elements that pertain to the messages are basket members and (2) the weights for the elements that pertain to the messages with respect to the determined baskets;	wherein the basket value updating module is configured to compute a plurality of net values for the determined baskets based on the determined weights and the data values for the elements that pertain to the messages; and	wherein the basket association lookup module and the basket value updating module are configured to operate with respect to different messages and/or baskets at the same time in parallel with each other“

Specifically, claim 22 comprises inter alia the functions or steps of “[a] system for low latency basket calculation, the system comprising: 	a field programmable gate array (FPGA), the FPGA comprising a firmware pipeline, the firmware pipeline configured to receive a message, the message comprising (1) identifying data for an element that pertains to the message and (2) a data value for the element;	a memory configured to store data, wherein the stored data includes (1) data that associates a plurality of different elements with a plurality of baskets of which the elements are basket members and (2) data that identifies a plurality of weights for the elements within the baskets of which the elements are basket members;wherein the firmware pipeline comprises:	first hardware logic configured to access the memory based on the identifying data to (1) determine a basket of which the element pertaining to the message is a basket member and (2) determine the weight within the determined basket for the element pertaining to the message; and	second hardware logic configured to compute a net value for the determined basket based on the data value and the determined weight; 	wherein the FPGA is further configured to stream a plurality of messages pertaining to a plurality of the elements through the firmware pipeline such that the first and second hardware logic are configured to operate in a pipelined fashion wherein the first hardware logic is configured to repeatedly operate with respect to a new message while the second hardware logic is configured to repeatedly operate with respect to a message previously operated on by the first hardware logic“

Specifically, claim 28 comprises inter alia the functions or steps of “[a] method for low latency basket calculation, the method comprising: 	receiving a message , the message comprising (1) identifying data for an element that pertains to the message and (2) a data value for the element;	accessing a memory that stores data, wherein the stored data includes (1) data that associates a plurality of different elements with a plurality of baskets of which the elements are basket members and (2) data that identifies a plurality of weights for the elements within the baskets of which the elements are basket members; 	in response to the accessing, (1) determining a basket of which the element pertaining to the message is a basket member based on the identifying data, (2) determining the weight within the determined basket for the element pertaining to the message, and (3) computing a net value for the determined basket based on the data value and the determined weight; and	repeating the method steps for a plurality of streaming messages; and	wherein the accessing, basket determining, weight determining, and computing steps are performed by a member of the group consisting of (1) a reconfigurable logic device, (2) a graphics processor unit (GPU), and (3) a chip multi-processor (CMP), and wherein the member performs the accessing, basket determining, weight determining, and computing steps in a pipelined fashion such that the accessing, basket determining and weight determining steps are performed with respect to a new streaming message while the computing step is performed with respect to a previous streaming message”. 

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Basket calculation (net asset value) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular as claimed, the limits of receiving and storing are claimed and described at a high level of generality and are functions any general purpose computer ((1) a reconfigurable logic device, (2) a graphics processor unit (GPU), and (3) a chip multi-processor (CMP)) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor ((1) a reconfigurable logic device, (2) a graphics processor unit (GPU), and (3) a chip multi-processor (CMP)). The claim limits also recite the use of a pipeline. However, the use of a pipeline is claimed at a high level of generality and perform generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0163]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-21, 22-27, 30, 32, and 39-50 (delta calculation descripted with reference to Figure 4), these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 29 and 31, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of retrieving data from a table and parallel processing. The table and parallel processing steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.


Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Attention should be made that the present 35 USC § 101 rejection is to all claims as recommended by the panel members during the Pre-Brief Appeal Conference of 05/17/2022. The examiner maintains that that none of the implementation details cited in the specification are currently claimed. The rejected claims are currently claimed at a high level of generality. The claim merely recite the use of a pipeline reconfigurable logic device, graphics processor unit, CMP, and modules (software/firmware) which may be along with parallel processing. The cited paragraphs are not commensurate with the claimed invention. Therefore, unlike DDR, McRO and Example 42, the current set of claims do not involve a technical solution to a technical problem. As such, the examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
11/05/2022